In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 
No. 15‐2683 
DENNY RAY ANDERSON, 
                                              Petitioner‐Appellant, 

                                v. 

UNITED STATES OF AMERICA, 
                                             Respondent‐Appellee. 
                    ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
      No. 1:13‐cv‐01734‐TWP‐MJD — Tanya Walton Pratt, Judge. 
                    ____________________ 

    ARGUED JANUARY 10, 2017 — DECIDED AUGUST 2, 2017 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  ROVNER  and  HAMILTON, 
Circuit Judges. 
    WOOD,  Chief  Judge.  At  the  time  Denny  Ray  Anderson 
pleaded guilty to being a felon in possession of a firearm, the 
district  court  had  only  a  general  knowledge  of  Anderson’s 
mental‐health problems. The court knew that Anderson had 
been diagnosed as a paranoid schizophrenic and that he was 
on psychotropic medication. But it did not know what other 
2                                                      No. 15‐2683 

illnesses  Anderson  had,  what  medication  he  had  been  pre‐
scribed, and how the drugs affected his functioning. The court 
also was unaware that Anderson had only spotty access to his 
medication while in jail awaiting trial. His appointed counsel, 
who  had  observed  Anderson  behaving  unusually  at  points 
since his detention began, never requested a competence eval‐
uation or hearing. 
    Anderson’s  plea  agreement  prevented  him  from  directly 
appealing his conviction and sentence, but he was nonethe‐
less  entitled  to  file  a  motion  for  collateral  relief  under 
28 U.S.C. § 2255. He did so, supporting his motion with two 
arguments: first, that he was not competent at the time of his 
guilty plea because of his illnesses and the effects of the med‐
ications he was taking; and second, that his attorney provided 
constitutionally  defective  assistance  for  failing  to  challenge 
his  competence.  The  district  court  rejected  his  petition  out‐
right.  On  appeal,  he  requests  an  evidentiary  hearing  to  de‐
velop facts related to these interrelated claims. We agree that 
a hearing is appropriate. 
                                 I 
    Anderson’s mental health was a recurring theme in the un‐
derlying offense for which he now seeks relief under section 
2255. He was indicted on October 19, 2011, for being a felon 
in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) 
and 924(e), a charge to which he ultimately pleaded guilty. At 
the  government’s  request,  he  was  held  in  Indiana’s  Marion 
County Jail pending trial. Although the court had appointed 
Anderson counsel, he still filed several pro se motions. In one, 
he asked the court to dismiss his attorney because his attorney 
was  “not  getting  medical  [r]ecords.”  Anderson  also  alleged 
that  his  appointed  lawyer  had  violated  his  constitutional 
No. 15‐2683                                                        3

rights by seeking a continuance. His counsel resisted the re‐
quest to withdraw, but Anderson told the court that he would 
rather represent himself than have this lawyer remain on the 
case. 
    After  a  hearing  in  February  2012,  the  court  decided  to 
grant Anderson’s request for a new lawyer. It appointed attor‐
ney  Jesse  A.  Cook  to  replace  the  first  lawyer.  About  six 
months later, on August 16, 2012, Anderson filed with Cook’s 
assistance a petition to enter a guilty plea. At the same time, 
the parties submitted a written agreement that provided An‐
derson would plead guilty in return for a sentence of 15 years’ 
imprisonment.  In  the  deal,  Anderson  expressly  waived  his 
right  to  bring  a  direct  appeal  from  the  conviction  and  sen‐
tence. He did not waive his right to file any kind of collateral 
attack. 
    The district court held a change of plea hearing on August 
27,  2012.  At  the  start  of  the  proceeding,  the  court  called 
Anderson  and  Cook  to  the  lectern.  The  transcript  reveals 
that Anderson started to approach the podium but apparently 
changed  course.  The  court  summoned  him  again:  “Come 
right here. Where are you going, Mr. Anderson?” Anderson 
said  nothing,  but  the  government’s  attorney  remarked: 
“Ready  to  run  around  for  a  while.”  The  court  then  told 
Anderson, “You have to stay in here.” That ended the episode, 
and the court proceeded to obtain Anderson’s plea.  
  Later  in  the  hearing,  the  district  court  asked  about 
Anderson’s mental health: 
       Court: Have  you been  treated recently for any 
       mental  illness  or  addictions  to  alcohol  or  nar‐
       cotic drugs of any kind? 
4                                                      No. 15‐2683 

       Anderson: I’m on psychotropic drugs right now. 
       Court: Okay. What’s your diagnosis? 
       Anderson:  Paranoid  schizophrenia  and  a  few 
       other things. I don’t know exactly everything. 
       Court: So, are you currently under the influence 
       of any drugs or medication? 
       Anderson: Medication. 
       Court: Okay. Does your medication affect your 
       ability to understand today’s proceedings? 
       Anderson: Not that I know of, Your Honor. 
       Court:  Okay.  So,  right  now  you’re  thinking 
       clearly and you understand what’s going on? 
       Anderson: Right. I mean, as good as I can, yeah. 
    The court did not press Anderson to explain what he un‐
derstood (and what he did not), nor did it ask what medica‐
tion  he  was  taking.  Instead,  it  continued  the  colloquy  with 
questions  about  his  familiarity  with  the  charge  and  his 
knowledge  of  his  legal  rights.  Anderson  acknowledged 
speaking with his attorney and said that he was pleased with 
her advocacy on his behalf—a marked contrast from his dis‐
satisfaction with his first lawyer. 
   The  court  then  proceeded  to  obtain  Anderson’s  guilty 
plea. In response to the court’s questions, Anderson said that 
he was pleading guilty of his own free will and that he was, 
indeed, guilty. The following exchange then happened: 
       Court:  …  Mr.  Anderson,  do  you  understand 
       that  the  offense  to  which  you  are  pleading 
       guilty, because it’s a felony offense, if the plea is 
No. 15‐2683                                                         5

       accepted, you will be adjudged guilty of that of‐
       fense, and this adjudication may deprive you of 
       valuable  civil  rights,  such  as  the  right  to  vote, 
       the right to hold public office, the right to serve 
       on the jury, and the right to possess any kind of 
       firearm. Do you understand? 
       Anderson: Yeah. 
       Court: Okay. Knowing— 
       Anderson: That’s pretty good. 
       Court: I’m sorry? 
       Anderson: That’s pretty good. 
       Court: Knowing all of these factors, do you still 
       wish to enter this plea of guilty? 
       Anderson: Yes. 
    Anderson’s peculiar statement (“That’s pretty good”) went 
unexamined;  instead,  the  district  court  proceeded  with  the 
colloquy.  In  response  to  all  of  the  remaining  questions, 
Anderson gave one‐ or two‐word answers, and those answers 
were  uniformly  affirmative.  At  the  end,  the  court  accepted 
Anderson’s  guilty  plea,  finding  that  Anderson  was  “fully 
competent and capable of entering an informed plea,” that he 
knew about the nature of the charge and consequences of the 
plea, and that his plea was “knowing and voluntary.” 
   The  presentence  investigation  report  (PSR)  prepared  for 
the  November  1,  2012  sentencing  hearing  noted  that 
Anderson  said  that  he  had  been  diagnosed  with  a  host  of 
psychological disorders, including, but not limited to, bipolar 
disorder,  schizophrenia,  chronic  depression,  and  attention 
deficit  disorder.  It  reported  that  his  medication  regimen 
6                                                         No. 15‐2683 

included  Thorazine  (an  antipsychotic  medication  used  to 
treat  schizophrenia  and  manic‐depressive  disorder),  Artane 
(a  drug  used  to  treat  symptoms  of  Parkinson’s  disease; 
Anderson said that the drug had been prescribed to treat side 
effects of his other medication), Tegretol (a prescription used 
to prevent and control seizures which is sometimes used to 
treat  bipolar  disorder  and  schizophrenia),  and  Ritalin.  The 
PSR also noted that the probation office had not reviewed all 
of Anderson’s recent records because his health care provider 
in  early  2011—whom  Anderson  saw  after  he  was  released 
from  prison  in  connection  with  an  earlier  offense—had  not 
responded  to  the  office’s  request.  Anderson  had  told  the 
probation  office  that  despite  his  best  efforts  he  had  been 
unable to obtain his medication since he was released earlier 
that year, but that he had been thinking “more clearly” since 
he began receiving medication at the jail. 
    The  topics  of  Anderson’s  mental  health  and  medication 
came up numerous times during sentencing. First, all parties 
agreed that Anderson had not been taking his prescriptions at 
the time of the offense, and his lack of medication was cited 
as  a  factor  in  both  the  current  offense  and  his  earlier  ones. 
Second,  in  discussing  one  of  his  objections  to  the  PSR’s 
characterizations  of  his  priors,  Anderson  defended  to  the 
court his three thefts from Meijer stores on a peculiar ground. 
He suggested that they were justified because the store had 
fired him after he was in a car accident and was thus unable 
to  perform  his  job  up  to  the  store’s  standards.  The  district 
court admonished him that stealing was “still a bad thing to 
do” and against the law. Anderson noted that it was “only a 
[class]  D  felony.”  Third,  defense  counsel  Cook  argued  that 
Anderson’s  difficulty  in  obtaining  medication  justified  a 
sentence below the guidelines range, as called for in the plea 
No. 15‐2683                                                           7

deal.  The  prosecution  similarly  cited  Anderson’s  mental‐
health troubles in asking for the agreed‐upon sentence. 
    Finally,  Cook  reported  that  she  had  seen  Anderson’s  be‐
havior fluctuate over the course of her representation of him. 
Cook  attributed  this  to  the  jail’s  inconsistent  delivery  of  his 
medication.  Each  time  Anderson  was  moved  to  a  different 
cellblock,  a  period  would  follow  in  which Anderson  would 
not receive the “right medication,” as she described it. Cook 
said it was “pretty clear” that when Anderson “[is] not medi‐
cated, he has an extremely difficult time conforming his be‐
havior to what … the Court would expect.” And so Cook sent 
the court the “full list” of Anderson’s prescribed medications 
(and a medical record listing his “primary diagnosis” as schiz‐
ophrenia) with the hope that the information would get con‐
veyed to the Bureau of Prisons. Anderson reiterated his con‐
cern about sporadic access to his medications immediately af‐
ter  the  court  announced  his  sentence:  “[I]t’s  just  one  day[,] 
they will give me part of it …. And then the next time I might 
not get it at all. Like, this morning, they came to give me my 
meds, and they didn’t have all my meds for me.” In turn, the 
court ordered the probation office to report to someone (un‐
clear to whom) that Anderson was having problem getting his 
medication. 
    None  of  this  information  precipitated  a  pause  in  the 
sentencing  hearing,  despite  its  troubling  implications  for 
Anderson’s  competence.  Noting  that  it  previously  had 
found Anderson “fully competent and capable of entering an 
informed plea,” the court sentenced Anderson to 180 months’ 
imprisonment—the  statutory  minimum,  given  Anderson’s 
criminal history, and eight months less than the low end of his 
sentencing guidelines range of 188 to 235 months. 
8                                                         No. 15‐2683 

     On  October  28,  2013,  Anderson  filed  a  motion  under 
section 2255 seeking an evidentiary hearing, the appointment 
of  counsel,  and  relief  from  his  conviction  and  sentence.  His 
motion alleged in relevant part that: (1) his plea had not been 
knowing,  intelligent,  and  voluntary,  because  of  his  mental 
illnesses  and  medication,  and  (2)  his  counsel  provided 
ineffective assistance for failing to raise a capacity claim. 
    The  district  court  denied  his  motion  without  an  eviden‐
tiary hearing. It noted that Anderson repeatedly had told the 
court that he was entering a knowing and voluntary plea. The 
court continued that it was “well aware” of Anderson’s men‐
tal health problems, and that it believed that Anderson was 
able to consult with his lawyer “with a reasonable degree of 
rational understanding.” It concluded that there was no need 
for an evidentiary hearing because Anderson had not alleged 
facts that, if true, would entitle him to relief. 
    We  granted  Anderson  a  certificate  of  appealability  on 
May 13, 2016, on the question whether he was denied his right 
to  plead  guilty  competently  and  intelligently,  and  we  re‐
cruited current counsel (for whose efforts we are grateful) to 
represent him. On September 1, 2016, in response to a motion 
from Anderson, we expanded the certificate to include inef‐
fective assistance of counsel. 
                                  II 
    On  appeal,  Anderson  stresses  his  request  for  an  eviden‐
tiary hearing to develop facts regarding his capacity to plead 
guilty  and  be  sentenced,  as  well  as  his  contention  that  trial 
counsel was constitutionally ineffective for failing to request 
a competence evaluation or hearing. He appears to concede 
that outright relief on the merits would be premature. 
No. 15‐2683                                                        9

    A district court should hold such an evidentiary hearing 
whenever  the  federal  prisoner  alleges  facts  that,  if  proven, 
would  entitle  him  to  relief.  Torres‐Chavez  v.  United  States, 
828 F.3d 582, 586 (7th Cir. 2016); see also 28 U.S.C. § 2255. The 
petitioner’s  burden  for  receiving  a  hearing  is  “relatively 
light.” Torres‐Chavez, 828 F.3d at 586. The district court should 
deny an evidentiary hearing only when the motion and rec‐
ords “conclusively show” that the petitioner is not entitled to 
relief. 28 U.S.C. § 2255(b). If the court decides that no hearing 
is necessary, we review that determination only for an abuse 
of discretion. Boulb v. United States, 818 F.3d 334, 339 (7th Cir. 
2016). 
                                 A 
    Because  Anderson’s  capacity  to  plead  guilty  undergirds 
his ineffective assistance of counsel claim, we begin with the 
former.  Due  process  prohibits  the  trial  of  a  defendant  who 
lacks mental competence. Drope v. Missouri, 420 U.S. 162, 171–
72 (1975). This requirement, at its core, preserves the right to 
a fair trial. See id. at 172. A defendant must have “sufficient 
present ability  to consult with  his lawyer with a reasonable 
degree  of  rational  understanding”  and  have  “a  rational  as 
well  as  factual  understanding  of  the  proceedings  against 
him.” Dusky v. United States, 362 U.S. 402, 402 (1960) (per cu‐
riam)  (quotation  marks  omitted);  accord  Drope,  420  U.S. 
at 172. The competence requirement is not limited to defend‐
ants who proceed to trial; it also protects those, like Anderson, 
who  enter  pleas.  Godinez  v.  Moran,  509  U.S.  389,  391,  398 
(1993). Nor is competence irrelevant after the guilt phase of a 
criminal  case—it  applies  to  sentencing  proceedings  as  well. 
United States v. Garrett, 903 F.2d 1105, 1115 (7th Cir. 1990). In 
addition to finding that the defendant satisfies this threshold 
10                                                      No. 15‐2683 

level of competence, the trial court also must ensure that the 
defendant is pleading guilty knowingly and voluntarily. See 
Godinez, 509 U.S. at 400–01 & n.12. This companion require‐
ment  ensures  that  the  defendant  “understand[s]  the  signifi‐
cance and consequences of a particular decision” and that his 
decision is not coerced. Id. at 401 n.12. 
    We begin with the obvious: Anderson suffered from a se‐
vere  psychotic  disorder.  At  the  time  of  the  change‐of‐plea 
hearing, the district court knew that Anderson was a paranoid 
schizophrenic, and that he had been diagnosed with that and 
“a  few  other  things.”  Anderson’s  disclosure  should  have 
alerted the court to the possibility of a competence issue, even 
if his medical history standing alone did not trigger the need 
for an evaluation. See United States v. Morgano, 39 F.3d 1358, 
1374  (7th  Cir.  1994)  (district  court  properly  focused  compe‐
tence inquiry on defendant’s mental state at the time, rather 
than decades‐old medical history). Persons in the criminal jus‐
tice  system  often  have  diagnosed  mental  illnesses.  See,  e.g., 
Jennifer  Bronson  &  Marcus  Berzofsky,  Indicators  of  Mental 
Health Problems Reported by Prisoners and Jail Inmates, 2011–12, 
U.S.  DEP’T  OF  JUSTICE,  BUREAU  OF  JUSTICE  STATISTICS 
(June 2017),  www.bjs.gov/content/pub/pdf/imhprpji1112.pdf 
(last visited Aug. 2, 2017) (more than one third of federal pris‐
oners reported being told they had a mental health disorder); 
see also Eddmonds v. Peters, 93 F.3d 1307, 1315 (7th Cir. 1996) 
(noting the Constitution “does not necessarily forbid trial of 
the mentally ill”). The court did not inquire about Anderson’s 
“other things,” but moved directly into the remainder of the 
inquiry prescribed by Federal Rule of Criminal Procedure 11. 
No. 15‐2683                                                       11

    The need for a more probing inquiry became apparent—
indeed,  pressing—when  Anderson  disclosed  his  use  of  un‐
specified psychotropic drugs. A defendant’s use of such po‐
tent  medications  can,  by  itself,  create  a  “substantial  doubt” 
about a defendant’s fitness to plead guilty. McManus v. Neal, 
779 F.3d 634, 639 (7th Cir. 2015). Here, that concern was am‐
plified  by  the  dearth  of  information  regarding  exactly  what 
drugs  Anderson  was  on,  and  how  they  affected  his  cogni‐
tion—matters the court left unexplored. See Burt v. Uchtman, 
422 F.3d 557, 566 (7th Cir. 2005) (the court’s knowledge that 
defendant  is  on  psychotropic  drugs,  but  lack  of  knowledge 
about what drugs those were, weighs heavily in favor of the 
need for a competency hearing). Anderson’s belief about the 
effects of his medication is inadequate assurance that he was 
capable of entering a plea: A person grappling with a serious 
mental  illness  or  under  the  influence  of  psychotropic  drugs 
cannot be assumed to have a reliable understanding of his fac‐
ulties. Worse, Anderson acknowledged some inability to think 
clearly  and  participate  in  the  proceedings  when  he  told  the 
court  that  he  understood  what  was  going  on  “as  good  as  I 
can.” 
    Because  the  district  court  lacked  a  full  picture  of 
Anderson’s mental health, its finding that Anderson had the 
capacity to plead guilty rests on a flawed factual foundation 
that must be explored in a hearing. To begin with, the court 
should have ascertained what medication Anderson was on 
and how it affected his thinking before proceeding to accept 
his  guilty  plea.  Had  it  done  so,  it  probably  would  have 
learned that he received his medication irregularly during his 
pretrial  detention—a  fact  that  defense  counsel  apparently 
knew, but which she disclosed only at sentencing. Once the 
court  had  this  information,  it  then  could  have  made  an 
12                                                    No. 15‐2683 

informed decision about the need for a competence hearing 
or a psychiatric evaluation. See 18 U.S.C. § 4241; United States 
v. Weathington, 507 F.3d 1068, 1073–74 (7th Cir. 2007). 
    The same problem taints Anderson’s sentencing hearing. 
By this time, the court knew more: the PSR informed it about 
Anderson’s  multiple  mental  illnesses  and  the  fact  that  his 
medication regimen included the powerful antipsychotic pre‐
scription Thorazine. Yet it neither determined how the Thora‐
zine, along with his other medications, affected his function‐
ing, nor explained why it regarded this step as unnecessary. 
On  this  record,  we  cannot  be  confident  that  Anderson  was 
competent at the time of his sentencing. Moreover, his earlier 
statement  that  he  was  functioning  much  better  now  that  he 
was  receiving  medication  from  the  jail  was  contradicted  by 
his attorney’s observation of his behavioral irregularities and 
the fact that he was not receiving his medications on a regular 
basis. All of this should have been explored in an evidentiary 
hearing. 
                                B 
    Anderson also seeks an evidentiary hearing to develop his 
ineffective assistance of counsel claim. He contends  that his 
lawyer  rendered  constitutionally  inadequate  assistance  by 
failing to request a competence evaluation or a hearing to de‐
termine if he was fit. This argument goes hand‐in‐hand with 
his due process argument. We can be brief, since we already 
have determined that a hearing is necessary. 
   The  Sixth  Amendment  guarantees  a  criminal  defendant 
the right to be represented by effective counsel. Strickland v. 
Washington,  466  U.S.  668,  686  (1984).  A  defendant  claiming 
that his defense counsel was inadequate must show both that 
No. 15‐2683                                                         13

counsel’s performance was deficient, and that but for the de‐
ficient performance, there is a reasonable probability that the 
outcome of the proceeding would have been different. Id. at 
687–88, 693. Defense counsel performs deficiently when she 
fails to “investigate possible defenses or make reasonable de‐
cisions that particular investigations are unnecessary.” Warren 
v.  Baenen,  712  F.3d  1090,  1100  (7th  Cir.  2013)  (quoting  Burt, 
422 F.3d  at  566).  When  the  defendant  argues  that  counsel 
should  have  pursued  a  fitness  hearing,  the  question  is 
whether there is a “reasonable probability that the defendant 
would have been found unfit had a hearing been held.” Id. 
    In conducting our Sixth Amendment inquiry, we apply a 
“strong  presumption  that  counsel’s  conduct  falls  within  the 
wide range of reasonable professional assistance.” Swanson v. 
United  States,  692  F.3d  708,  714  (7th  Cir.  2012).  Nonetheless, 
evidentiary hearings often are needed because ineffective as‐
sistance claims generally turn on facts outside the trial record. 
Osagiede v. United States, 543 F.3d 399, 408 (7th Cir. 2008). For 
instance,  the  record  rarely  will  reveal  whether  counsel’s  ac‐
tions were or were not considered, tactical choices. See Torres‐
Chavez, 828 F.3d at 586 (quoting Osagiede, 543 F.3d at 408). 
     Just  as  we  have  questions  about  Anderson’s  capacity  to 
plead guilty, we have questions about Cook’s decision not to 
raise  Anderson’s  capacity  to  the  court.  Cook  knew  that An‐
derson had a lengthy criminal record that had been fueled by 
untreated  mental  illnesses.  And  Cook  knew  that  the  jail  in‐
consistently gave Anderson his medication during his pretrial 
detention, and that these gaps in treatment resulted in periods 
of  instability.  This  was  enough  to  call  into  question  Ander‐
son’s ability to consult with counsel and his understanding of 
the proceeding. See Dusky, 362 U.S. at 402. 
14                                                       No. 15‐2683 

     The government tries to bat away the need for a hearing 
by  focusing  on  Cook’s  description  of  Anderson’s  behavior 
when he was medicated. True, a court generally is “entitled to 
rely  on  representations  from  an  attorney  that  h[er]  client  is 
competent.”  Chichalky  v.  United  States,  926  F.2d  624,  634 
(7th Cir. 1991). But that is only part of the story, and the less 
important  part. Cook never  flatly  stated  that Anderson  was 
fit; she suggested that Anderson was fit sometimes. And Cook’s 
apparent  diligence  in  other  aspects  of  her  representation  of 
Anderson does not erase the importance of a full exploration 
into Anderson’s competence. Because, in the words of section 
2255(b), “the motion and the files and records of the case” do 
not “conclusively show that the prisoner is entitled to no re‐
lief,” counsel should have pushed for a hearing.  
   Whether  Anderson  was  prejudiced  by  that  failure  is  a 
question closely related to the merits of his capacity claim. If 
the capacity claim founders, then Anderson may have a hard 
time showing prejudice from his counsel’s decision to abstain 
from exploring his capacity further.  
                                 III 
   This record does not permit us to decide once and for all 
whether  Anderson  had  the  capacity  to  be  sentenced  and  to 
enter a knowing and voluntary plea. We REMAND so that An‐
derson can explore these issues in an evidentiary hearing.